Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 12th, 2014 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on January 8, 2021. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 01/28/2019 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinale et al. (US 20130165781 A1, published June 27, 2013) in view of Wilkening et al. (US 20110144495 A1, published June 16, 2011), hereinafter referred to as Cardinale and Wilkening, respectively.
	Regarding claim 1, Cardinale teaches a method for diagnosing and treating coronary artery disease (see Fig. 2 – flowchart for acquiring and displaying ultrasound images and ECG data); comprising:
Acquiring ECG signals from a patient (see Fig. 2, Acquire & Analyze ECG data 52); AND
Analyzing the ECG signals to identify a segment of an ischemic cardiac volume for treatment (see Fig. 2, Acquire & Analyze ECG data 52; see Abstract – “ST elevation values for the ECG leads may also be shown to enable the clinician to correlate electrical abnormalities with anatomical abnormalities of the ultrasound images…”; see Fig. 3; see pg. 2, para. 0021 – “If a region of the heart has suffered an infarction, for example, the clinician may diagnose anakinetic condition at a certain segment and so indicate on the diagnostic report. Below the ultrasound image is a display area 74 for ECG traces which correspond to the ultrasound image in display area 72.”).
Cardinale does not explicitly teach directing an ultrasound imaging probe toward the ischemic cardiac volume to image anatomy of the volume; AND performing sonoreperfusion at the ischemic segment of the cardiac volume (Fig. 3 - tracked contrast-specific destruction-reperfusion imaging.
Whereas, Wilkening expressly teaches directing an ultrasound imaging probe toward the ischemic cardiac volume to image anatomy of the volume (Fig. 3 – using the ultrasound transducer for contrast-
Performing sonoreperfusion at the ischemic segment of the cardiac volume (Fig. 3 - tracked contrast-specific destruction-reperfusion imaging (see pg. 4, col. 2, para. 0050 – “In act 40, another scan is performed to destroy contrast agents. Acoustic energy destructive of contrast agents is transmitted.”; see pg. 5, col. 1, para. 0052 – “The transmit beams for destruction are adjusted to scan the region of interest and not other locations.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of diagnosing and treating coronary artery disease by acquiring and analyzing ECG data to identify a segment of an ischemic cardiac volume for treatment, as disclosed in Cardinale, by including to the method directing the ultrasound transducer toward the region of interest and performing sonoreperfusion, as disclosed in Wilkening. One of ordinary skill in the art would have been motivated to make this modification in order to account for the ischemic region of interest to change in size or shape between microbubble destruction and reperfusion detection, as taught in Wilkening (see pg. 5, col. 2, para. 58).
Furthermore, regarding claim 2, Wilkening further teaches a method that comprises of infusing the subject with a microbubble contrast agent (Fig. 7, contrast agent detector 20; see para. 0021 – “Beam steering, tracking, and motion prediction allow destruction of microbubbles in a well-defined smaller volume. This smaller volume is tracked.”). 
	Furthermore, regarding claim 3, Cardinale further teaches a method wherein analyzing the ECG signals further comprises of forming ECG lead waveforms from the acquired ECG signals (see Fig. 2, 
Further, regarding claim 4, Cardinale further teaches wherein analyzing the ECG signals further comprises detecting ST elevation or depression in the ECG lead waveforms (see Fig. 6 – values indicating detected ST elevation/depression 90 in selected ECG waveform leads V1-V4 94). 
Furthermore, regarding claim 5, Cardinale further teaches wherein analyzing the ECG signals further comprises identifying a region of tissue which may be affected by an obstruction using the detected ST elevation or depression (see Figs. 9a-f – ECG bulleyes indicating ST elevation/depression by shading different regions of the heart; Fig. 6; see pg. 3, col. 1, para. 0024 – “…the negative values indicate that ST depression has been detected at leads V1, V2, and V3, and so the user has chosen to display the traces for leads V1-V4. The user can save the lead selections corresponding to particular views, such as V1-V4 for the apical 4-chamber view…”). 
Furthermore, regarding claim 10, Cardinale further teaches wherein directing an ultrasound probe toward tissue further comprises performing 3D ultrasound imaging of the heart (see pg. 1, col. 2, para. 0017 – “The images may be either two-dimensional or three dimensional images of the heart.”).
Furthermore, regarding claim 11, Cardinale further teaches wherein directing an ultrasound probe toward tissue further comprises segmenting a 3D ultrasound image of the heart (Fig. 8a-8b; see pg. 3, col. 1, para. 0026 – “Each of these three ultrasound image plane circles is oriented to the anterior side of the heart at the top, to the inferior side of the heart at the bottom, to the septal wall to the left and to the lateral wall of the heart at the right…These circles are displayed concentrically as an ECG bullseye chart 110 as shown in FIG. 8b. The concentric bullseye is three dimensional in nature, as it is anatomically oriented around the chart to the four sides of the heart, and from the outer diameter to the center in accordance with different levels of the heart.”).

Regarding claim 14, Wilkening further teaches wherein directing an ultrasound probe toward tissue further comprises affixing the ultrasound probe to the subject to view the heart from a specific acoustic window (see Fig. 3 – transducer probe to view patient’s heart; see pg. 8, col. 1, para. 0090 – “One possible multi-dimensional transducer array is a matrix probe (e.g., a 4Zlc probe from Siemens Medical Solutions USA, Inc.).”; see pg. 8, col. 2, para. 0093 – “The aperture for transmit and the aperture for receive on the transducer 12 is set.”).

Claims 6-8, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinale in view of Wilkening, as applied to claim 5 above, and further in view of Zhou et al. (US 8233971 B2, published July 31, 2012), hereinafter referred to as Zhou. 
Regarding claim 6, Cardinale in view of Wilkening teaches wherein analyzing the ECG signals further comprises identifying a region of tissue which may be affected by an obstruction using the detected ST elevation or depression, as disclosed in claim 5 above. 
Cardinale in view of Wilkening does not explicitly teach wherein identifying tissue further comprises graphically identifying a coronary artery which may be obstructed.
Whereas, Zhou expressly teaches wherein identifying tissue further comprises graphically identifying a coronary artery which may be obstructed (Fig. 13a – ECG report with ECG lead trace waveforms identifying anterolateral infarct, acute (LAD) as the obstructed coronary artery). 

Furthermore, regarding claim 7, Zhou further teaches wherein graphically identifying a coronary artery which may be obstructed further comprises displaying ST elevation or depression graphically (Fig. 13a – ECG report with ECG lead trace waveforms identifying anterolateral infarct, acute (LAD) as the obstructed coronary artery, with ST elevation/depression circled on the ECG waveforms). 
Furthermore, regarding claim 8, Cardinale further teaches wherein displaying ST elevation or depression graphically further comprises displaying ST elevation or depression in a bullseye chart on an ultrasound image display screen (see pg. 3, col. 2, para. 0027 – “Preferably an ultrasound bullet scorecard and the ECG bullseye chart are displayed side-by-side on the same screen so the user can see the correlation of the results of the two different examinations. Examples of ECG bullseyes illustrating different locations of possible infarction by ST elevation/depression are shown in FIG. 9.”; see pg. 4, col. 1, para. 0031 – “An implementation of an ECG bullseye chart can be automated, for example, by a processor which fills in segments of the ECG bullseye with characters or colors from the ST elevation values given for each ECG lead in column 90 of FIG. 6.”). 
Regarding claim 12, Zhou further teaches wherein directing an ultrasound probe toward tissue further comprises relating a segment of a 3D ultrasound image to an identified coronary artery (Fig. 13a – ECG report with ECG lead trace waveforms identifying anterolateral infarct, acute (LAD) as the obstructed coronary artery).

Regarding claim 15, Cardinale in view of Wilkening teaches all of the elements as disclosed in claim 1 above. 
Cardinale in view of Wilkening does not explicitly teach a method further comprising of displaying to the user an identification of a coronary artery which may be obstructed and a region of a myocardium which may be obstructed.
Zhou teaches a method further comprising of displaying to the user an identification of a coronary artery which may be obstructed and a region of a myocardium which may be obstructed (Figs. 13a-15a – ECG reports displaying the identification of the blocked coronary arteries).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified identifying the region of tissue, as disclosed in Cardinale in view of Wilkening, by including displaying to the user the identification of the coronary artery, as disclosed in Zhou.  One of ordinary skill in the art would have been motivated to make this modification in order to quickly identify the affected region of the heart and the corresponding blocked coronary artery for immediate diagnosis and intervention, as disclosed in Zhou (see col. 5, lines 58-67). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cardinale in view of Wilkening and Zhou, as applied to claim 7 above, and further in view of Zhou et al. (US 9462955 B2, published October 11, 2016), hereinafter referred to as Zhou (US 9462955 B2). 
Regarding claim 9, Cardinale in view of Wilkening and Zhou teaches wherein graphically identifying a coronary artery which may be obstructed further comprises displaying ST elevation or depression graphically, as disclosed in claim 7 above. 
Cardinale in view of Wilkening and Zhou does not explicitly teach wherein displaying ST elevation or depression graphically further comprises displaying ST elevation or depression in a spidergram graphic on an ultrasound image display screen.
Whereas, Zhou (US 9462955 B2) expressly teaches wherein displaying ST elevation or depression graphically further comprises displaying ST elevation or depression in a spidergram graphic on an ultrasound image display screen (see Abstract – “The locations of the plotted measurements in the anatomically-oriented display indicate the identity of a specific coronary artery or branch as a possible culprit coronary artery for an acute ischemic event, as well as the possible severity of the event from the magnitudes of the plotted signals.”; see col. 6, lines 48-51 – “The cardiologist is then informed of the identity of the culprit artery as by identifying it in the ECG report, visually on a screen, on a display of ECG traces, audibly, or by other output means.”; see Fig. 12, display 100, spidergram graphic 104; see col. 7, lines 53-55 – “This graphic 104 uses + and - polarities for the ST elevation and depression values…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound display screen, as disclosed in Cardinale in view of Wilkening and Zhou, by including the spidergram graphic to the display screen, as disclosed in Zhou (US 9462955 B2). One of ordinary skill in the art would have been motivated to make this modification in order to conduct a quick initial diagnosis of a just-arrived patient with chest pain, and to monitor patients that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.C./Examiner, Art Unit 3793    

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
for